Title: To John Adams from James McHenry, 1799
From: McHenry, James
To: Adams, John



ca. 1799

Answer to Questions proposed by the President of the U States—
To the first. It is difficult to fix the precise point at which indignity or affront from one state to another ceases to be negotiable without absolute humiliation and disgrace. It is for the most part a relative question—relative to the comparative strength of the parties—the motives for peace or war—the antecedent relations—the circumstances of the moment as well with regard to other nations as to those between whom the question arises—The conduct of France exclusive of the refusal of Mr. Pinckney is no doubt very violent insulting and injurious The treatment of Mr. Pinckney if it does not pass certainly touches upon the utmost limit of what is tolerable. Yet it is conceived that under all the singular and very extraordinary circumstances of the case further negotiation may be admitted without that absolute humiliation and disgrace which ought perhaps never to be incurred—to avoid which it is probably always wise to put even the political existence of a Nation upon the hazard of the die—
The triumphs of France have been just as to confound and astonish mankind. Several of the principal powers of Europe even England herself have found it necessary or expedient in a greater or less degrees to submit to some humiliation from France. At the present juncture the course of her affairs & the situation of her enemies more than ever admonishes those who are in danger of becoming so and who are not able to oppose barriers to her progress to temporise—The mind of mankind tired with the suffering, or spectacle, of a war, fatal beyond example, is prepared to see more than usual forbearance in powers not yet parties to it who may be in danger of being involved. It is prepared to view as only prudent what in other circumstances would be deemed dishonorable submission—
The U States have the strongest motives to avoid war. They may lose a great deal; they can gain nothing—They may be annoyed much and can annoy little——Tis a possible event that they may be left alone to contend with the Conquerors of Europe. When interests so great invite and dangers so great menace, delicacy is called upon to yield a great deal to prudence. And a peace a considerable degree of humiliation may, without ignominy, be encountered to avoid the possibility of much greater and a train of incalculable evils.
The former relations of the U States to France—the agency of that power in promoting our revolution—are reasons in the nature of things for not lightly running into a quarrel with—even for bearing, and forbearing to a considerable extent—There is perhaps in such a case peculiar dignity in moderation—
France in declining to receive Mr Pinckney has not gone to the ne plus ultra. She has declined to receive a minister till grievances, excesses of which she complains, are redressed—She has not absolutely ordered away a minister as the preliminary to war—She has mingled some qualifications. It is not even clear that she means to say she will not receive an extraordinary minister—This leaves some vacant ground between her act and rupture. The U States may occupy it by a further attempt at negotiation—This further attempt seems to be that which must carry us to the point beyond which we cannot go—
Besides the object of explanation to satisfy France, we have the most serious grievances to complain of and of which to  seek redress. This last will be a principal object of an extraordinary mission. It will not be to make submissions but to explain and to demand reparation—This double object contains a great salvo for the national honor.
We have just seen in the case of Sweden the negotiation in some way or other of a similar insult—Though the refusal of our minister, as being more pretextless is more offensive—yet the forbearance of Sweden is a precedent of some force for us—
As to our Country—There is a general and strong desire of peace—and with a considerable party still a particular repugnance to war with France. The state of public Opinion is not likely to consider a farther attempt at negotiation as too humiliating—It may be safely taken at for granted that it will approve such an attempt as prudent—& that at home it will have no other effect than to lay the foundation for greater Union and Constancy in case of failure.
But to preserve character abroad—and esteem for the Government at home, it is essential that the idea of further negotiation be accompanied by measures that shall demonstrate a spirit of resistance in case of failure—that shall yield present protection—and prompt future security.
With this adjunct, it is believed that the Government in pursuing the plan of further negotiation will raise rather than depress the character of the Nation abroad & will preserve the dignity of the American mind & the esteem of the American people—
The enunciation of one measure by the Executive ought therefore to be accompanied with a decisive recommendation of the other course. In doing this however it will be wise to avoid all expressions that may look like menacing France with what we intend to do—The attempt to negotiate must be put upon the foot of an appeal to her justice and friendship. The recommendation of preparatory & defensive precautions must be put on the foot of present necessity in reference to the actual & ruinous depredations on our Trade and the possibility of future dangers which it may not be in our power to avert.
To the second—It will be expedient to declare to France that if there be any thing in the Treaty with G Britain which France is desirous of incorporating in the Treaty with her—The U States are ready to do so—having no wish to give to any other power privileges privileges which France may not equally enjoy on the same terms—This general offer seems the most unexceptionable & will stop as well the mouth of France as if her partisans among ourselves—The duration of privileges should also be in both cases the same.
The the third. It does not occur that it will be expedient to propose the abolition of any of the articles of our Treaties with France further  than may be implied in the above general offer. To propose the abolition of things inconvenient to us would confirm the suspicion that we were disposed to narrow the privileges of France and would do harm there and here. The defining of some of the stipulations according to our practice upon them would be desireable if obtainable, but it is better to leave them as they are than define the other way—And the probability is that the definition would end in the last way which might compromit us with other powers. The only thing that can be done with advantage is to propose to liquidate the meaning and effect of the mutual Guarantee in the Treaty of Alliance.  That Guarantee is now general. The obligation it imposes on France towards us is essentially nominal in future because our sovereignty and independence can hardly again come in question. That which it lays upon us would expose us to a general war with the enemy of France as often as in a purely defensive war her West India possessions should be attacked. This is a great evil. The alternative in such a case is to chicane our engagements and risk war with France for not performing them—or to perform them, if called upon, and encounter war with her enemies. It would be a great point gained to reduce this general guarantee to a treaty of mutual specific definite succour,  excluding the present war and definining the casus fœderis to be that case in which the first act of actual hostility by sea or land is committed against the ally—without reference to antecedent motives and causes which are ever vague & implicated.
To the Fourth— If an amicable course of negotiation should take place modifications in this Convention may be proposed—Not having it by me the desireable alterations do not occur further than the restraining the mutual right of jurisdiction in questions between the citizens of either power to cases between the Officers & Crews of Vessels. Beyond this it works ill—establishes an imperium in imperio, extends foreign influence & indirectly injures our Citizens & preventing efficacious justice between French Citizens who are often their debtors &c.—Particularly it is ill to insert foreign jurisdiction in our country.—
To the fifth.— It does not appear expedient to propose or agree to such new articles. In general it is useless neither to give nor take peculiar privileges—but equalize our commercial system with all nations—Indeed it will be very difficult to adjust such new articles without interference with other Treaties. The only method of favouring France is to stipulate that  certain articles which of her production or manufacture not common with to Great Britain which enter largely into our supplies should be admitted without duty, or on light duties to be specified—This applies principally to her brandies and wines; but ever then they must be on the same footing if coming through G Britain as if coming directly from France. Yet the essential & ultimate benefit would accrue to France as favouring the vent & consumption in our country of her peculiar commodities—But all this is far better avoided. The diminution of our Revenues and jealousies in other powers will be certain evils for which France will & can give no real equivalent.
To the 6th. What was done in the case of Great Britain will be a good precedent for this case.
To the seventh. The terms of the remonstrances against spoliations should be mild and calm without offensive epithects, but serious and depicting strongly the extent of the evil—They should suppose the West India constructions to be abuses of the Orders of the directory; but they should notice that these were so vague and indefinite in themselves as to be naturally liable to abuse. They should urge a revocation of these orders and compensation for the injuries they have produced as due from the good faith Justice and Friendship of France to the violated rights of the U States and their Citizens—and to restoration of cordial harmony between the two nations, which must otherwise suffer a deep and perhaps incurable wound.
To the 8th. This is answered in the answer to the seventh.
To the 9th. This claim of our Citizens ought to be noticed and urged as a great and serious one, having from the motives of the individuals in the greatest number of cases a title to peculiar attention. Yet the whole must ought to be so managed as not to compromit the Government for the ultimate vindication of the claim. It is very questionable whether it be not such a one (as far as credit was voluntary) as that those who gave it ought finally to be left to the honor of the Government to which they trusted—
To the 10th. This is answered in the Affirmative in the answer to the seventh Question. There is no solid distinction between captures and seizures by private vessels or public Vessels. The Government which gave the Commission to cruise is liable in both cases—This observation has reference to those depradations which result from vague orders of the Government or the abusive constructions of  its Agents intrusted with local Jurisdictions as Governors Commissioners &c.
To the 11th. A Commission like that with England ought to be agreed to as a very happy issue out of the embarrassment.
To the 12th. This is answered in the answer to the second Question. The equivalent privileges in the French East India Trade will be the analogous compensation though not of equal extent—But situated as we are with France, it seems proper to be content with less. If privileges in her West India Trade could be obtained it would be desireable—But this ought not to be a sine qua non—A limitation of the duration of a new Treaty if made is a great desideratum.
To the 13th. It scarcely seems adviseable to offer the project of such a new Treaty. It  opens at once all the cards. It is better to deal in generals. This will leave less in the power of France or her partisans.
To the 14. It is conceived most adviseable to follow former precedent in this respect, which may avoid much delay and embarrassment. In the exercise of this branch of Executive Power, it will be found the best course to  reduce the Cooperation of the Senate to the appointment of the Negotiator and the ultimate feat or Negative. Much has been done to this end & it will not be expedient to relinquish the ground which has been gained.
   A definite succour is not a cause of war, if previously stipulated

